SCIRE FACIAS against bail on a recognizance conditioned for the principal’s appearance, at the next term of the Circuit Court, to answer the state on a charge of forgery, abide the order of the Court, and not depart without leave. Breach, that the bail being called and required, in discharge of his recognizance, to bring the principal into Court, made default. Held, that the scire facias was defective because it did not show any default of the principal. The State v. Humphries, 4 Blackf. 538 (1).

 The same point was decided, at the present term, in the case of Tingley et al. v. The State.